EXHIBIT 10.1

 

JOINT AND SEVERAL INDEMNITY AGREEMENT

 

AGREEMENT dated as of May 14, 2003 by and between Metro-Goldwyn-Mayer Inc., a
Delaware corporation (the “Corporation”) and Metro-Goldwyn-Mayer Studios, Inc.,
a Delaware corporation (“MGM Studios” and together with the Corporation, the
“Indemnitors”) on the one hand, and A. N. Mosich (the “Indemnitee”), on the
other.

 

RECITALS

 

The Indemnitee is a director and/or officer of the Corporation, MGM Studios
and/or an Affiliate Indemnitee (as hereinafter defined). Each of the Indemnitors
and the Indemnitee recognize the increased risk of litigation and other claims
being asserted against directors and officers in today’s environment.

 

The Bylaws of the Corporation requires the Corporation and the Bylaws of MGM
Studios requires MGM Studios to indemnify their respective directors and
officers as currently provided therein, and the Indemnitee has been serving and
continues to serve as a director and/or officer of the Corporation and/or MGM
Studios in part in reliance on such provisions. The Bylaws of each of the
Indemnitors permit such Indemnitor to purchase and maintain insurance or to
furnish similar protection or make other arrangements (any such insurance,
protection or arrangement, an “Indemnification Arrangement”) on behalf of the
Indemnitee against personal liability (including, but not limited to, providing
for Advanced Amounts as hereinafter defined) asserted against her or incurred by
or on behalf of her in such capacity as a director or officer of such Indemnitor
or as an Affiliate Indemnitee, or arising out of his status as such, whether or
not such Indemnitor would have the power to indemnify her against such liability
under the provisions of this Agreement or under the Delaware General Corporation
Law (the “DGCL”), as it may then be in effect.

 

In part to provide the Indemnitee with specific contractual assurance of
substantial protection against personal liability (regardless of, among other
things, any amendment to or revocation of the aforementioned provisions of any
of the Indemnitor’s Bylaws or any change in the composition of such Indemnitor’s
Board of Directors or control of such Indemnitor), each of the Indemnitors
desires to enter into this Agreement. DGCL Section 145(f) expressly recognizes
that the indemnification provisions of the DGCL are not exclusive of any other
rights to which a person seeking indemnification may be entitled under the
Certificate of Incorporation or Bylaws of any of the Indemnitors, or an
agreement providing for indemnification, or a resolution of stockholders or
directors, or otherwise, and the Bylaws of each of the Indemnitors expressly
recognizes that the indemnification provisions of the Bylaws of such Indemnitor
shall not be deemed exclusive of, and shall not affect, any other rights to
which a person seeking indemnification may be entitled under any agreement, and
this Agreement is being entered into pursuant to the Bylaws of each of the
Indemnitors, as permitted by the DGCL, and has been authorized by the
stockholders of the Indemnitors.

 

In order to induce the Indemnitee to serve as a director and/or officer of the
Corporation and/or MGM Studios and in consideration of the Indemnitee’s so
serving, each of the Indemnitors desires jointly and severally to hold harmless
and indemnify the Indemnitee and to make arrangements pursuant to which the
Indemnitee may be advanced or reimbursed expenses incurred by the Indemnitee in
certain proceedings, in every case to the fullest extent authorized or permitted
by the DGCL, or any other applicable law, or by any amendment thereof or other
statutory provisions authorizing or permitting such indemnification which are
adopted after the date hereof (but, in the case of any such amendment, only to
the extent that such amendment permits the Indemnitor to provide broader
indemnification rights than the DGCL, or other applicable law, permitted such
Indemnitor to provide prior to such amendment).

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the
Indemnitee’s continuing to serve the Corporation and/or MGM Studios as a
director and/or officer, the parties agree as follows:

 

1.    Indemnification. To the fullest extent allowed by law, each of the
Indemnitors, jointly and severally, shall hold harmless and indemnify the
Indemnitee, his executors, administrators or assigns against any and all
expenses, liabilities and losses (including, without limitation, investigation
expenses, expert witnesses’ and



--------------------------------------------------------------------------------

attorneys’ fees and expenses, judgments, penalties, fines, amounts paid or to be
paid in settlement any interest, assessments, or other charges imposed thereon
and any federal, state, local or foreign taxes imposed as a result of actual or
deemed receipt of any payment hereunder) actually incurred by the Indemnitee
(net of any related insurance proceeds or other amounts received by the
Indemnitee or paid by or on behalf of an Indemnitor on the Indemnitee’s behalf
in compensation of such expenses, liabilities or losses) in connection with any
actual or threatened action, suit or proceeding, whether civil, criminal,
administrative or investigative or in arbitration, to which the Indemnitee is a
party or participant or is threatened to be made a party or participant (a
“Proceeding”), as a plaintiff, defendant, respondent, witness or otherwise,
based upon, arising from, relating to or by reason of the fact that the
Indemnitee: (a) is, was, shall be or shall have been a director and/or officer
of the Corporation or (b) is or was serving, shall serve, or shall have served
at the request of the Corporation as a director, officer, partner, trustee,
fiduciary, employee or agent (“Affiliate Indemnitee”) of another foreign or
domestic corporation or non-profit corporation, cooperative, partnership, joint
venture, trust, employee benefit plan, or other incorporated or unincorporated
enterprise (each, a “Company Affiliate”); or arising from or relating to any
action or omission to act taken by the Indemnitee in any of the foregoing
capacities; provided, however, that, except as provided in Section 9(b) hereof,
an Indemnitor shall indemnify the Indemnitee in connection with a Proceeding
initiated by the Indemnitee only if such proceeding (or part thereof) was
authorized by a two-thirds vote of the Board of Directors of such Indemnitor.

 

The Indemnitee shall be presumed to be entitled to such indemnification under
this Agreement upon submission of a written claim pursuant to Section 4 hereof.
Thereafter, the Indemnitors shall have the burden of proof to overcome the
presumption that the Indemnitee is so entitled. Such presumption shall only be
overcome by a judgment or other final adjudication, after all appeals and all
time for appeals has expired (“Final Determination”), which is adverse to the
Indemnitee and which establishes (i) that his acts were committed in bad faith,
or were the result of active and deliberate dishonesty, and were material to the
cause of action so adjudicated and (ii) that the Indemnitee in fact personally
gained a financial profit or other advantage to which she was not legally
entitled. If the Indemnitee is not wholly successful in any Proceeding but is
successful on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding the Indemnitors agree, jointly and
severally, to indemnify the Indemnitee to the maximum extent permitted by law
against all losses and expenses incurred by the Indemnitee in connection with
each successfully resolved claim, issue or matter. Neither the failure of any of
the Indemnitors (including their respective Boards of Directors, legal counsel
or stockholders) to have made a determination prior to the commencement of such
Proceeding that indemnification of the Indemnitee is proper in the circumstances
because such person has met the applicable standard of conduct set forth in the
DGCL, nor an actual determination by such Indemnitor (including its Board of
Directors, its legal counsel or its stockholders) that the Indemnitee has not
met the applicable standard of conduct, shall be a defense to the action or
create a presumption that the Indemnitee has not met the applicable standard of
conduct. The purchase, establishment or maintenance of any Indemnification
Arrangement shall not in any way diminish, restrict, limit or adversely affect
the rights and obligations of any of the Indemnitors or of the Indemnitee under
this Agreement, except as expressly provided herein, and the execution and
delivery of this Agreement by the Indemnitors and the Indemnitee shall not in
any way diminish, restrict, limit or adversely affect the Indemnitee’s right to
indemnification from the Indemnitors or any other party or parties under any
other Indemnification Arrangement, the Certificate of Incorporation or Bylaws of
any of the Indemnitors, or the DGCL.

 

2.    Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of an Indemnitor or any affiliate of an
Indemnitor against the Indemnitee, Indemnitee’s spouse, heirs, executors, or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, or such longer period as may be
required by applicable law under the circumstances. Any claim or cause of action
of the Indemnitor or its affiliate shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within such period;
provided, however, that if any shorter period of limitations is otherwise
applicable to any such cause of action the shorter period shall govern.

 

3.    Insurance. Subject only to the provisions of this Section 3, as long as
the Indemnitee shall continue to serve as a director and/or officer of an
Indemnitor (or shall continue at the request of an Indemnitor to serve as an
Affiliate Indemnitee) and, thereafter, as long as the Indemnitee shall be
subject to any possible Proceeding by

 

2



--------------------------------------------------------------------------------

reason of the fact that the Indemnitee was a director and/or officer of the
Corporation and/or MGM Studios (or served in any of said other capacities), the
Indemnitors shall, unless no such policies are available in any market, purchase
and maintain in effect for the benefit of the Indemnitee one or more valid,
binding and enforceable policies (the “Insurance Policies”) of directors’ and
officers’ liability insurance (“D&O Insurance”) providing adequate liability
coverage for the Indemnitee’s acts as a director and/or officer of the
Indemnitors or as an Affiliate Indemnitee. Each Indemnitor shall promptly notify
the Indemnitee of any lapse, amendment or failure to renew said policy or
policies or any provision thereof relating to the extent or nature of coverage
provided thereunder. In the event any Indemnitor does not purchase and maintain
in effect said policy or policies of D&O Insurance pursuant to the provisions of
this Section 3, such Indemnitor shall, in addition to and not in limitation of
the other rights granted the Indemnitee under this Agreement, hold harmless and
indemnify the Indemnitee to the full extent of coverage which would otherwise
have been provided for the benefit of the Indemnitee pursuant to the Insurance
Policies.

 

4.    Claims for Payments. The Indemnitee shall have the right to receive from
the Indemnitors on demand or, at his option, to have any of the Indemnitors pay
promptly on his behalf, in advance of a Final Determination of a Proceeding, all
amounts payable by the Indemnitors pursuant to the terms of this Agreement as
corresponding amounts are expended or incurred by the Indemnitee in connection
with any Proceeding or otherwise (such amounts so expended or incurred being
referred to as “Advanced Amounts”). In making any claim for payment by the
Indemnitors of any amount, including any Advanced Amount, pursuant to this
Agreement, the Indemnitee shall submit to the Indemnitors a written request for
payment (a “Claim”) which includes a schedule setting forth in reasonable detail
the dollar amount expended (or incurred or expected to be expended or incurred).
Each item on such schedule shall be supported by the bill, agreement, or other
documentation relating thereto, a copy of which shall be appended to the
schedule as an exhibit.

 

Where the Indemnitee is requesting Advanced Amounts, the Indemnitee must also
provide an undertaking to repay such Advanced Amounts if a Final Determination
is made that the Indemnitee is not entitled to indemnification hereunder.

 

5.    Section 16(b) Liability. No Indemnitor shall be liable under this
Agreement to make any payment in connection with any claim made against the
Indemnitee for an accounting of profits made from the purchase or sale by the
Indemnitee of securities of an Indemnitor within the meaning of Section 16(b) of
the Securities Exchange Act of 1934, and amendments thereto, or similar
provisions of any state statutory law or common law.

 

6.    Continuation of Indemnity. All agreements and obligations of the
Indemnitors contained herein shall continue during the period the Indemnitee is
a director and/or officer of such Indemnitor (or is serving at the request of an
Indemnitor as an Affiliate Indemnitee) and shall continue thereafter so long as
the Indemnitee shall be subject to any possible Proceeding by reason of the fact
that the Indemnitee was a director or officer of such Indemnitor or served as
such an Affiliate Indemnitee.

 

7.    Successors: Binding Agreement. This Agreement shall be binding on, and
shall inure to the benefit of and be enforceable by, each of the Indemnitor’s
successors and assigns and by the Indemnitee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
divisees and legatees. Each Indemnitor shall require any successor or assignee
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of such Indemnitor, by
written agreement in form and substance reasonably satisfactory to such
Indemnitor and to the Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that such Indemnitor would
be required to perform if no such succession or assignment had taken place.

 

8.    Notification and Defense of Claim. Promptly after receipt by the
Indemnitee of notice of the commencement of any Proceeding, the Indemnitee
shall, if a claim in respect thereof is to be made against an Indemnitor under
this Agreement, notify such Indemnitor of the commencement thereof, but the
failure to so

 

3



--------------------------------------------------------------------------------

notify such Indemnitor will not relieve the Indemnitors from any liability which
it may have to the Indemnitee. With respect to any such Proceeding:

 

(i) Each Indemnitor shall be entitled to participate therein at its own expense;

 

(ii) Except with prior written consent of the Indemnitee, the Indemnitors shall
not be entitled to assume the defense of any Proceeding; and

 

(iii) No Indemnitor shall settle any Proceeding in any manner which would impose
any penalty or limitation on the Indemnitee without the Indemnitee’s prior
written consent.

 

The Indemnitee shall not settle any Proceeding with respect to which the
Indemnitee has received indemnified amounts or Advanced Amounts without the
Indemnitors’ prior written consent, nor will the Indemnitee unreasonably
withhold consent to any proposed settlement.

 

9.    Enforcement. (a) Each Indemnitor has entered into this Agreement and
assumed the obligations imposed on such Indemnitor hereby in order to induce the
Indemnitee to act as a director and/or officer of the Corporation and/or MGM
Studios or as an Affiliate Indemnitee and acknowledges that the Indemnitee is
relying upon this Agreement in continuing in such capacity.

 

(b) All expenses incurred by the Indemnitee in connection with the preparation
and submission of the Indemnitee’s request for indemnification hereunder shall
be borne, jointly and severally, by the Indemnitors. In the event the Indemnitee
has requested payment of any amount under this Agreement and has not received
payment thereof within thirty (30) days of such request, the Indemnitee may
bring any action to enforce rights or collect moneys due under this Agreement,
and, if the Indemnitee is successful in such action, the Indemnitors shall
reimburse the Indemnitee for all of the Indemnitee’s fees and expenses in
bringing and pursuing such action. If it is determined that the Indemnitee is
entitled to indemnification for part (but not all) of the indemnification so
requested, expenses incurred in seeking enforcement of such partial
indemnification shall be reasonably prorated among the claims, issues or matters
for which the Indemnitee is entitled to indemnification for claims, issues or
matter for which the Indemnitee is not so entitled. The Indemnitee shall be
entitled to the advancement of such amounts to the full extent contemplated by
Section 4 hereof in connection with such Proceeding.

 

10.    Separability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any sections or
subsections of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not by themselves invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby, and (ii) to
the fullest extent possible, the provisions of any section or subsections of
this Agreement containing any such provisions held to be invalid, illegal or
unenforceable shall be construed so as to give effect to the intent of the
parties that the Indemnitors (or any of them) provide protection to the
Indemnitee to the fullest extent enforceable.

 

11.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by the Indemnitee and an officer of each of the Indemnitors designated by
the Board of Directors of such Indemnitor. No waiver by either party at any time
of any breach by the other party of, or of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same time or
at any prior or subsequent time. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware, without giving effect to the principles of conflicts of laws thereof.
The Indemnitee may bring an action seeking resolution of disputes or
controversies arising under, or in any way related to, this Agreement in the
state or federal court jurisdiction in which the Indemnitee resides or in which
his place of business is located and in any related appellate courts, and each
of the Indemnitors hereby consents to the jurisdiction of such courts and to
such venue.

 

4



--------------------------------------------------------------------------------

12.    Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:

 

If to the Indemnitee:

  

Dr. A. N. Mosich

5890 W. 75th Street

Los Angeles, CA 90045

          If to the Corporation:   

Metro-Goldwyn-Mayer Inc.

Fifth Floor

2500 Broadway Street

Santa Monica, CA 90404

Attn: Secretary

          If to MGM Studios:   

Metro-Goldwyn-Mayer Studios Inc.

Fifth Floor

2500 Broadway Street

Santa Monica, CA 90404

Attn: Secretary

    

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

13.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

14.    Effectiveness. This Agreement shall be effective as of the day and year
first above written.

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the day and year first above written.

 

        METRO-GOLDWYN-MAYER INC.             By:  

/s/ WILLIAM A. JONES

--------------------------------------------------------------------------------

               

Name: William A. Jones

Title: Senior Executive Vice President

        METRO-GOLDWYN-MAYER STUDIOS INC.             By:  

/s/ WILLIAM A. JONES

--------------------------------------------------------------------------------

               

Name: William A. Jones

Title: Senior Executive Vice President

        INDEMNITEE             By:  

/s/ A. N. MOSICH

--------------------------------------------------------------------------------

                A. N. Mosich

 

5